Citation Nr: 1139799	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  05-14 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to February 1946.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego California, which declined to reopen the previously denied claim of entitlement to service connection for a lumbar spine disability.  The Veteran subsequently relocated, and the Atlanta, Georgia, RO has since assumed jurisdiction.

In an April 2008 decision, the Board reopened the Veteran's claim for entitlement to service connection, but then remanded the claim for further development, to include providing the Veteran with the proper notice, obtaining updated VA 
treatment records, and scheduling the Veteran for a VA spine examination.  The Board again remanded the claim in October 2010 so that the Veteran could identify his power of attorney and be scheduled for a Travel Board hearing.  The Board is satisfied as to substantial compliance with its previous remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As such, the case is now ready for disposition. 

The Veteran testified at a May 2011 Travel Board hearing; the hearing transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A lumbar spine disability has been shown by the competent medical, and competent and credible lay, evidence of record to be related to service.



CONCLUSION OF LAW

A lumbar spine disability was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Here, the Veteran contends that he injured his low back in August 1944 while copiloting a Consolidated B-24 Liberator.  He contends that his plane sustained a hard landing near Norwich, England, causing him to injure his back and several other body parts.  He alleges that he was hospitalized for the remainder of his period of active duty, and that his lower back has bothered him ever since, although his symptomatology intensified and required more treatment as he aged.  

A review of the Veteran's service treatment records confirm that the Veteran was injured as a result of a plane crash near Norwich, England, on August 18, 1944, when all four of the plane's engines failed.  The impact of the crash was described as "severe," and the Veteran was wedged between his seat and the instrument panel.  The Veteran was treated for a dislocation of the posterior right hip joint; a dislocation of the anterior left ankle joint; a fracture of the left distal end tibia; and a compound fracture of the right, middle third ulna.  He initially received treatment in England, but was evacuated by air to the United States for treatment in October 1944.  However, the treatment records do not address any specific injury related to the Veteran's back.  The Veteran's 1946 Report of Physical Examination at separation listed the injuries sustained in the crash, but indicated that his bones, joints, and muscles were now normal.  

The Veteran was afforded a VA examination in June 1946, at which time he was diagnosed with an old fracture of the right forearm and a fracture of the left tibia and fibula near the ankle joint.  However, lumbar spine symptomatology was not identified.  

The Veteran complained of low back pain at the time of his January 1992 VA examination.  At the time, he reported that he underwent treatment for his low back due to degeneration of bone in 1986, and that he experienced an increase in low back pain in 1990.  He now experienced continued pain in his lower back which caused periods of complete immobility.  The Veteran indicated that his private physician diagnosed the condition as spinal stenosis.  

In an October 1992 VA examination report, the examiner diagnosed the Veteran with lumbar stenosis, but indicated that, "Whether or not this could be related to the injuries sustained in the airplane accident in 1944, or whether it is the natural aging process that develops is speculative."  

In a June 2004 correspondence, the Veteran's private orthopedist indicated that the Veteran suffered from degenerative disk disease of the of the lumbar spine which included diffuse lumbar disk disease and diffuse facet arthropathy.  He opined that the physical trauma sustained in the 1944 plane crash could cause injury to both the disks and the facets, and that it was likely an initiating event that would begin the deterioration of the lumbar spine.  In an April 2005 correspondence, the private orthopedist reiterated that "in a plane crash such as the crash [the Veteran]  experienced, with his underlying lumbar fractures, it is reasonable to assume that the patient's current degenerative disk disease of his lumbar spine was initiated by the plane crash as this type of trauma hastens the onset of disk degeneration, but his disk degeneration may take several years to develop and it is reasonable to assume, once again, that he would not have signs of degenerative disk disease at the time of his discharge from the service, but that his rapid progression of disabling back pain and degenerative arthritis of his spine contributed to his trauma experienced in the plane crash."

In an April 2005 note, the Veteran's neurologist indicated that the Veteran had a "severe injury" when his plane crashed in 1944, and opined that, "The degenerative changes seen in his spine could have been aggravated by that injury."

The Veteran was afforded a VA spine examination in December 2006.  The examiner opined that the advanced degenerative changes of the Veteran's spine at age 83 are for the most part related to the effects of aging and possibly even significantly aggravated by a specific work-related injury, approximately 45 years following his discharge from the military.  The examiner further explained that, "When one considers the degree of trauma in association with the injuries as described, it would not be unusual for an individual to have sustained acute flexion forces to the back so as to produce vertebral compression fractures or even significant soft tissue injuries that, subsequently, would manifest themselves as demonstrating extensive degenerative changes, as currently seen."  However, he nonetheless opined that the advanced degenerative changes of the lumbar spine currently seen were not caused by or a result of the Veteran's service-connected injuries.  

The Veteran was afforded his most recent VA spine examination in November 2009, at which time he was diagnosed with degenerative disk disease of the lumbosacral spine.  The examiner conceded that there was no doubt that the Veteran sustained a serious plane crash in 1944.  However, he noted that there was no evidence of a back injury in the original service treatment records, and that the Veteran worked approximately 40 years without experiencing any back problems.  The examiner opined that the type of low back disorder from which the Veteran now suffers is no different from what would be expected in a person of the Veteran's age who did not sustain a plane crash.  Nothing in the investigation indicated that the causation of the Veteran's degenerative disk disease was traumatic.  As such, the examiner opined that it was less likely as not that his back condition was related to the 1944 plane crash sustained during military service, and that it was also less likely as not that his back condition was caused or aggravated by any of his service-connected disabilities.  

The Board finds that the foregoing evidence, affording the benefit of the doubt to the Veteran, supports a grant of service connection for a lumbar spine disability.  In so finding, the Board finds it significant that the main rationale behind the negative medical opinions provided by the VA examiners in December 2006 and November 2009, was the lack of documentation of an acute lumbar injury following the 1944 plane crash, and the lack of lumbar symptomatology for several decades following separation from service.  However, as the Veteran testified at his May 2011 Travel Board hearing, he experienced back pain continuously since the 1944 crash, but indicated that the pain intensified as he aged.  The Board finds the Veteran's May 2011 testimony to be both competent and credible.  The traumatic nature of the other injuries sustained in the 1944 crash, coupled with the length of his subsequent convalescent treatment, make it plausible that the Veteran also sustained trauma to the lumbar spine during the crash that resulted in or otherwise contributed to his current disability.  In reaching this decision, the Board has given due consideration to the circumstances of the Veteran's service as shown by his treatment and personnel records.

In sum, service connection for a lumbar spine disability is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a lumbar spine disability is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


